—Judgment unanimously reversed on the law and declaration of delinquency dismissed. Memorandum: Supreme Court’s finding that defendant violated a condition of probation is not supported by a preponderance of the evidence (see, CPL 410.70 [3]). The People failed to establish that defendant operated his employer’s motor vehicle in violation of the limitations of Vehicle and Traffic Law § 1198 (9). Furthermore, contrary to the People’s contention, the record does not establish that the court, in granting defendant’s request for a post-revocation conditional license, did not intend that defendant be given the benefit of section 1198 (9). (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Violation of Probation.) Present — Den-man, P. J., Hayes, Balio, Boehm and Fallon, JJ.